Eeed, J.,
delivered the opinion of the court.
This is an action of replevin to recover certain personal property included in a deed of trust given to secure a note upon which there was a balance due. Upon the trial, plaintiff introduced the deed of trust and note; but he wholly failed to prove in any way that the property levied on was that described in the deed of trust. He did not identify the property as that to which he had a right to recover under the lien of the deed of trust.
It is necessary in an action of replevin to show that the property levied on and taken in possession by the officer executing the writ was that which the plaintiff was entitled to recover in the suit brought. The trial court did not err in rendering the judgment for defendant because of the absence of the necessary proof to so identify the property.

Affirmed.